IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                          NO. 667
                                   :
         ORDER AMENDING RULES 1653 :                          CIVIL PROCEDURAL RULES
         AND 1656 OF THE           :
         PENNSYLVANIA RULES OF     :                          DOCKET
         CIVIL PROCEDURE           :
                                   :
                                   :

                                                ORDER


PER CURIAM

      AND NOW, this 27th day of June, 2017, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
46 Pa.B. 3635 (July 9, 2016):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1653 and 1656 of the Pennsylvania Rules of Civil Procedure are amended in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.